ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access to Justice Act --      )
                                                          )
Zuhmat Group Construction                                 )      ASBCA No. 59824
                                                          )
Under Contract No. W9 l B4M- l l-A-0005                   )

APPEARANCES FOR THE APPLICANT:                                   Eric S. Montalvo, Esq.
                                                                 Lauren R. Brier, Esq.
                                                                  The Federal Practice Group
                                                                   Worldwide Service
                                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                                  Raymond M. Saunders, Esq.
                                                                  Army Chief Trial Attorney
                                                                 Frank A. March, Esq.
                                                                  Trial Attorney

                                 ORDER OF DISMISSAL

        Appellant, Zuhmat Group Construction (Zuhmat), has moved to withdraw its
application for attorney fees for this appeal, with prejudice, due to a settlement that it reached
with the government. The request is unopposed. Accordingly, Zuhmat's application for fees
in this appeal is dismissed with prejudice

       Dated: 27 September 2016                                        /




                                                  ~/
                                                    J. REID PROUTY
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA No. 59824, Appeal of Zuhmat Group Construction,
rendered in accordance with 5 U.S.C. § 504.

       Dated:

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals